 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDPanAmericanPetroleumCorporationandIndependent OilWorkers Union,Local16.Case28-CA-1877October 16, 1969DECISION AND ORDERBY MEMBERSFANNING,BROWN, ANDZAGORIAUpon a charge filed by Independent Oil WorkersUnion,Local 16, herein called the Union, theGeneral Counsel of the National Labor RelationsBoard by the Regional Director for Region 28,issued a complaint, dated April 30, 1969,' againstPan American Petroleum Corporation, herein calledRespondent, alleging that Respondent had engagedin and was engaging in unfair labor practices withinthe meaning of Sections 8(a)(5) and (I) and 2(6) and(7)of the National Labor Relations Act, asamended.Copies of the charge, complaint, andnotice of hearing before a Trial Examiner were dulyserved on Respondent.With respect to the unfair labor practices, thecomplaint alleges, in substance, that on February 19theUnion was duly certified by the RegionalDirector for Region 28 as the exclusive bargainingrepresentative of Respondent's employees in the unitfound appropriate,' and that, since on or aboutApril 3, Respondent has refused and is refusing torecognizeorbargainwith the Union as suchexclusivebargaining representative, although theUnion has requested and is requesting it to do so.On May 13, Respondent filed its answer to thecomplaint, in which it admitted in part and deniedinparttheallegationscontained therein, andrequested that the complaint be dismissed.On May 28, the General Counsel filed with theBoard a Motion for Summary Judgment andIssuance of Board Decision and Order, alleging thatno factual issues had been raised that had not beenlitigatedintherepresentationproceeding,andrequesting, in view of the admissions contained inRespondent's answer, that the Board enter judgmentagainstRespondenton the pleadings,makingfindings of fact as alleged in the complaint andadmitted in the answer and concluding that, as amatter of law, Respondent has violated Section8(a)(5)and (1) of the Act, as alleged in thecomplaint and denied in the answer, and order anappropriateremedytherefor.OnJune3,Respondent filed itsMotion in Opposition ToSummary Judgment and to Request HearingPursuant to the provisions of Section 3(b) of theAct,theBoardhasdelegated itspowers inconnection with this case to a three-member panel.Upon the entire record in this case, the Boardmakes the following.'All dates refer to 1969'Decision and Direction of Election in Case 28-RC-1855 (not publishedinNLRB volumes), on February 4, the Board denied a request for reviewRULING ON THE MOTION FOR SUMMARYJUDGMENTIn its statement in opposition to the GeneralCounsel's Motion, Respondent contends, as it did initsanswer to the complaint that, while the majorfacts set forth by the Regional Director were true atthe time of his Decision, nevertheless he erred infinding the unit sought by the Union to be anappropriate one, and the Board erred in adopting hisfinding.RespondentarguedtotheRegionalDirector,interalia,that the Farmington Areasought by the Union was nothing more than anintegralpart of its South District, which in turn,was an integral part of its Denver Division; thatareas, districts, and sometimes even divisions werefor valid business reasons realigned, and that thedaily operation of all its areas depended upon thesupervision of their Division ProductionManagerand the District Superintendents under him Forthose and other reasons, Respondent contended thatanyunitincludinglessthanallproducingdepartmentemployees throughout theDenverDivision was inappropriate. The Regional Directorrejectedthesearguments,and found that theFarmingtonAreaalonewasappropriate.Respondent now contends that the Board erred inupholding the Regional Director's unit finding, itfurthercontends that, since the hearing in therepresentationcase,certainchanges have takenplace in the South District and the Farmington Areawhich bolster its original arguments and, at least,provide a ground for now finding that the unit theUnion sought was inappropriate, and that themattershouldbesetforhearingWe findRespondent's contentions without merit.On February 11, following a Decision andDirection of Election by the Regional Director forRegion 28, a request for review by Respondent, anda denial of that request by the Board, a majority ofRespondent'semployeesintheunitfoundappropriate, by secret ballot, designated the Unionas their representative for the purposes of collectivebargaining.No objections were filed to conductaffectingtheresultsof that election and, onFebruary 19, the Union was certified as theexclusive bargaining representative of the employeesin the appropriate unit.In its answer, Respondent admits that on oraboutMarch28theUnionrequestedthatRespondentmeetwith it for the purpose ofcollectivebargaining, and that since on or afterApril 3 Respondent has refused to meet for thatpurpose.At the representation hearing, evidence was takenwith regard to Respondent's total operations in itsFarmington Area, the supervisory structure existingwithin its districts and the Denver Division inparticular, the degree of interchange and transfer ofemployees among areas and districts, and thefrequency of realignment of areas and districts.179NLRB No. 30 PAN AMERICAN PETROLEUM CORP.181The Regional Director found:While I am not unmindful of the control whichappears to flow from the Employer's Divisionoffice and the uniformity of working conditionsthroughout the Division, considering the fact thatthe Area superintendent who is responsible for theday-to-day operations in the Area, apparentlydirects the work of the employees in the Area andmakes certain local decisions; the lack of anydefinite plans to change the boundary line of thisArea;and the limited amount, if any, ofinterchange and transfer of employees; it appearson the basis of the foregoing and the record as awhole that the unit sought by Petitioner iscomprised of a stable and identifiable group ofemployees with common interests and is thereforeappropriate.Moreover, there is no history ofbargaining for thisDivisionand even if thedivision-wideunitcouldalsobedeemed anappropriate unit, no union seeks to represent theseemployees on such basis.The Regional Director directed an election in a unitcomprising the Farmington Area alone. The BoarddeniedRespondent's request for review of theRegional Director's decision.At the time of the hearing, the Farmington Areaembraced all or parts of 4 States; the South Districtembraced 3 areas, including Farmington; and theDenver Division embraced 3 districts. Respondentstates that the Farmington Area now embraces allorpartsof 5 States; the South District nowembraces 4 areas, including Farmington; the DenverDivisionnowhasonly2districts;theseadministrative changes have wrought a change in thegeographical scope of supervisory authority on boththe district and the area levels; there have been 5transfers among areas in the Denver Division sincethe hearing; and, since the hearing, the Union hasagreed to an initial divisionwide contract in anotherofRespondent'sdivisions.On these facts,Respondent seeks to have the Board reverse theprevious finding as to the appropriate unitWhether the unit sought was an appropriate onewhen the Board denied review of the RegionalDirector's direction of election depended upon thefacts and circumstances then existing. The RegionalDirector found the unit sought was an appropriateone, and the Board affirmed that finding by denyingreviewThe matters raised in that proceeding maynot be relitigated here. Section 102.67(f), NationalLaborRelationsBoardRulesandRegulations,Series 8, as amended. Nor do the administrativechanges or additional transfers now related byRespondent persuade us to find differently.Weaccept as true all that Respondent offers. Since thehearing in the representation case, the geographicalboundaries of the districts and areas within theDenver Division have changed. As a result, thegeographical scope of the supervision of the DistrictProductionSuperintendents,andtheAreaSuperintendents have been broadened.While theFarmingtonArea,withwhichwe are primarilyconcerned, has been expanded to include part of afifthState, neither the responsibility of the AreaSuperintendent nor the overall supervisory structurefrom area to district to division has been alteredNone of the factors upon which the RegionalDirector relied in finding the Farmington Area "astableand identifiable group of employees withcommon interests" have changed.3 Accordingly, wehereby find that the new facts offered do not renderinappropriate the unit previously determined.TheGeneralCounsel'smotionaverred that,following a Board-conducted secret-ballot election,theUnion was certified as collective-bargainingagent of the producing department employees inRespondent's Farmington Area, that thereafter theUnion demanded and Respondent refused to bargainwith the representative so chosen, that Respondent'sanswer to the complaint admits all pertinent factswith the addition only of the administrative changesand additional factors discussed above, that thesechanges and factors are not disputed but do notalter the original unit finding, and that there aretherefore no matters requiring hearing before a TrialExaminer.We agree. Accordingly, the GeneralCounsel'sMotion for Summary Judgment is herebygranted.On the basis of the record before it,includingtheGeneralCounsel'smotionandRespondent's opposition thereto, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is, and at all times material hereinhas been, a corporation with its principal office andplaceof business at Tulsa, Oklahoma, and isengaged in the exploration for and production of oiland gas in several States of the United States,including an operation in the Farmington, NewMexico, area. During the 12 months preceding theissuanceof the complaint herein,Respondentpurchased and had delivered to its Farmington Areamaterials valued in excess of $50,000, which weretransferred to the Farmington Area from Statesother than those included within the FarmingtonArea.Respondent admits, and we find, that it is, and atalltimesmaterial herein has been, an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act'The fact that there have been five additional transfers of employees"betweenAreas in the Denver Division" does not compel us to findotherwiseNeither are we persuaded by the agreement of the Union to adivisionwideunit inRespondent's New Orleans Division, subsequent to thehearing in the representation case, to depart from the original finding thatthe Farmington Area is an appropriate unitWhen making that decision,there were in existence contracts between the Union and Respondent inother divisionwide units 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDIITHE LABOR ORGANIZATION INVOLVEDIndependent OilWorkers Union, Local 16, is alabor organization within the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA TheRepresentationProceedingAtalltimesmaterialhereinthefollowingemployees have constituted and now constitute aunitappropriateforpurposesofcollectivebargaining within the meaning of the Act-Allproduction,operatingandmaintenanceemployees in the producing department of theEmployer'sFarmingtonArea at Farmington,New Mexico, including gas technicians, excludingallofficeclericaland professional employees,guards, watchmen and supervisors as defined inthe Act.B.The Requert to Bargain and Respondent'sRefusalA majority of the employees of Respondent insaidunithaving designated the Union as theirrepresentativeforthepurposesofcollectivebargaining with Respondent, the Regional Directorduly certified the Union as the exclusive bargainingrepresentative of the employees in said unit, and theUnion continues to be such representative. We findthat the Union at all times since February 19 hasbeenandnow is the exclusive bargainingrepresentativeofalltheemployeesintheappropriateunitdescribedabove,withinthemeaning of Section 9(a) of the Act; that the Unionrequested and is continuing to request Respondenttobargain collectivelywith it as the exclusivebargaining representative of all the employees in theappropriate unit; that Respondent has since April 3refused to bargain collectively with the Union assuch representative;and that, by such refusal,Respondent has engaged in, and is engaging in,unfair labor practices within the meaning of Section8(a)(5) and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe acts of Respondent set forth in Section III,above, occurring in connection with its operations asdescribed in Section I, above, have a close, intimate,and substantial relation to trade, traffic, andcommerce among the several States, and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, andupon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit and, if an understanding is reached,embody such understanding in a signed agreement.Inorder to insure that the employees in theappropriate unit will be accorded the services oftheirselectedbargainingagentfor the periodprovided by law, we shall construe the initial year ofcertificationasbeginningonthedatetheRespondent commences to bargain in good faithwiththeUnion as the recognized bargainingrepresentative in the appropriate unit. SeeMar-JacPoultry Company, Inc,136 NLRB 785;CommerceCompany d/b/a Lamar Hotel,140 NLRB 226, 229,enfd. 328 F.2d 600 (C.A. 5), cert. denied 379 U.S.817,BurnettConstructionCompany,149NLRB1419, 1421, enfd. 350 F.2d 57 (C.A. 10).CONCLUSIONS OF LAW1.Pan American Petroleum Corporation is anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.2. Independent Oil Workers Union, Local 16, is alabor organization within the meaning of Section2(5) of the Act.3.Allproduction,operating andmaintenanceemployees in the producing department of theEmployer's Farmington Area at Farmington, NewMexico, including gas technicians, excluding alloffice clerical and professional employees, guards,watchmen and supervisors as defined in the Act,constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act.4.SinceFebruary 19, the above-named labororganizationhasbeenandistheexclusiverepresentativeof all employees in the aforesaidappropriateunitfor the purposes of collectivebargaining within the meaning of Section 9(a) of theAct.5.By refusing, on or about April 3, and at alltimes thereafter, to bargain collectively with theabove-named labor organization as the exclusiverepresentative of all its employees in the appropriateunit,Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section8(a)(5) of the Act6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterferingwith,restraining,andcoercing,employees in the exercise of the rights guaranteed tothem in Section 7 of the Act, and has therebyengaged in, and is engaging in, unfair laborpracticeswithin the meaning of Section 8(a)(1) of PAN AMERICAN PETROLEUM CORP183the Act.7.The aforesaid unfair labor practices are unfairlaborpracticesaffectingcommercewithinthemeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,Pan American Petroleum Corporation, Farmington,New Mexico, its officers, agents, successors, andassigns, shall.ICease and desist from-(a) Refusing to bargain collectively concerning ratesofpay,wages,hours,andothertermsandconditionsof employment with Independent OilWorkers Union, Local 16, as the exclusive and dulycertified bargaining representative of its employeesin the following appropriate unit.Allproduction,operatingandmaintenanceemployees in the producing department of theEmployer'sFarmingtonArea at Farmington,New Mexico, including gas technicians, excludingallofficeclericaland professional employees,guards, watchmen and supervisors as defined inthe Act.(b) In any like or related manner interfering with,restraining,orcoercing employees in the rightsguaranteed to them by Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit, withrespect to rates of pay, wages, hours, and otherterms and conditions of employment, and, if anunderstandingisreached,embodysuchunderstanding in a signed agreement(b)Post at its jobsites in its Farmington Areacopies of the attached notice marked "Appendix."'Copies of said notice, on forms provided by theRegionalDirector for Region 28 shall, after beingduly signed by Respondent's representative, bepostedbyRespondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaceswhere notices to employees are customarilyposted.Reasonablestepsshallbetakenby'In the event that the Board'sOrder is enforced by a judgment of aUnited States Court of Appeals,the words in the notice reading posted byOrder of the National Labor Relations Board shall read "posted pursuantto a Judgment of the United States Court of Appeals Enforcing an Orderof the NationalLaborRelations Board "Respondent to insure that said notices are notaltered, defaced, or covered by any other material(c)Notify the Regional Director for Region 28, inwriting,within 10 days from the date of thisDecision and Order, what steps Respondent hastaken to comply herewith.APPENDIXNOTICE TO EMPLOYEESPosted by order of the National Labor Relations, Board,'an Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively withIndependentOilWorkers U-neon, Local 16, as theexclusive bargaining representative of the employees inthe bargaining unit described below.WE WILL NOT in.any'like or related manner interferewith, restrain, or coerce our employees in the exerciseof the rights guaranteed them by Section 7 of the ActWEWILL,uponrequest,bargainwiththeabove-named Union as the exclusive representative ofallemployees in the bargaining unit described belowwith respect to wages, hours, and other terms andconditions of employment and, if an understanding isreached,embody such understanding in a signedagreement.The bargaining unit isAll production, operating and maintenance employeesintheproducing department of the Employer'sFarmingtonArea at Farmington,New Mexico,including gas technicians, excluding all office clericaland professional employees, guards, watchmen andsupervisors as defined in the ActDatedByPAN AMERICANPETROLEUMCORPORATION(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other materialAny questions concerningthisnotice or compliancewith its provisions, may be directed to theBoard'sOffice,7011FederalBuilding& U.S. Courthouse, 500 GoldAvenue,S.W.,Albuquerque,NewMexico87101,Telephone 505-843-2507.